Citation Nr: 1510004	
Decision Date: 03/10/15    Archive Date: 03/17/15

DOCKET NO.  03-29 286A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Canandaigua, New York


THE ISSUE

Entitlement to payment of unauthorized medical expenses for services rendered at Strong Health/Memorial Hospital, New York, New York on February 5, 2001 and May 18, 2001 and April 29, 2003, May 19, 2003, and June 2, 2003. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Bosely, Counsel





INTRODUCTION

The Veteran served on active duty from July 1984 to October 1984, and from March 1991 to December 1994.

This matter comes before the Board of Veterans Appeals (Board) on appeal from
adverse determinations of the VA Healthcare Network Upstate New York Network
Authorization Office AO) in Canandaigua, New York.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

On his September 2003 VA Form 9, the veteran checked a box indicating that he desired a hearing before a Veterans Law Judge at a local VA Regional Office (RO). See 38 C.F.R. § 20.703 (2006).  Thereafter, the veteran was scheduled for a videoconference hearing to be conducted at the Buffalo, New York Regional Office (RO).  In May 2007, he withdrew his hearing request. 38 C.F.R. § 20.704(e) (2014), but he has since renewed his request for a Board hearing.  Most recently, in January 2015, the Veteran's representative clarified that he preferred a videoconference hearing.    

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a Board videoconference hearing before a Veterans Law Judge.  He and his representative, if any, should be notified of the date, time and location of the hearing.  The AMC/RO should place a copy of the hearing notice letter in the claims file.  If, for whatever reason, the Veteran changes his mind and withdraws his request for a hearing or does not appear for the hearing on the date scheduled, this should also be documented in the claims file.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL E. KILCOYNE 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




